Citation Nr: 1200908	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-36 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA CO


THE ISSUE

Entitlement to reimbursement of the cost of unauthorized medical expenses on May 29, 2010 for a prescription medication purchased at Walgreen's pharmacy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to November 1969, from May 1971 to May 1975, and from March 1976 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Memphis, Tennessee.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

 In April 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In testimony provided by the Veteran during the April 2011 Board hearing, he indicated that VA had approved his private hospitalization at North Hospital, part of Methodist LeBonheur Healthcare, from which he was discharged on May 29, 2010, a Saturday.  At the time he was discharged, he was given a prescription for Plavix with the instructions "Next dose due Sunday morning.  Do not miss doses."  In addition, the hospital discharge summary specifically notes in the comments section that "you must take Plavix daily for one year."  Based on prescription information from the private pharmacy, Walgreens, it indicates that on Saturday, May 29, 2010, the Veteran went to fill the prescription and was waiting for it at 4:51pm.  The medication, consisting of 14 tablets of Plavix, was dispersed and the cost was $87.19.  In the Veteran's June 2010 notice of disagreement, he stated that he needed to purchase this medication as part of after care from the private hospitalization (which had been approved by VA) and that it was a holiday weekend and the VA was closed until Tuesday, June 1, 2010, as such he would have had to wait to fill the prescription.  
  
The Veteran also testified that he called the 24-hour 800 number for VA about the prescription and was told by a representative that the pharmacy was closed and that he should be able to get reimbursed for it.  He furthered contends that had he been transferred to the VA like he asked originally, then this problem would not have happened; however, he was denied being taken to the VA because they did not have any room.  Lastly, he testified that the VA had approved his private hospital care and had paid for the major bill.  See hearing transcript, page 8.  His contention is that the VA was not available to provide him with the required prescription as it was a holiday weekend and the VA pharmacy was closed.  He furthers that the medication (Plavix) was an extension of the private hospitalization, which was approved by the VA, and therefore, the cost should have been reimbursed.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2011).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.    

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3). 

First, it does not appear proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The AOJ should provide the Veteran with a VCAA letter advising him how to substantiate his claim for medical expense reimbursement.
 
Second, a remand is required for the AOJ to associate the Veteran's claims folder with the current medical expenses claims file.
 
Third, VA's duty to assist includes obtaining "other" relevant VA records identified by the Veteran, including records from non-VA facilities providing treatment at VA expense.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2011).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In this regard, the RO should obtain all communication with the VA and North Hospital, regarding treatment authorized at North Hospital in May 2010 and discharge follow-up and medications, as well as all of the Veteran's communication with VA in May 2010, regarding authorization for private medical care at North Hospital, request to transfer to VA, and discharge medication coverage.  As these VA records may be pertinent to the claim, the AOJ should take appropriate steps to determine whether these relevant VA records exist, and if so, to obtain them on remand. 

In addition, the RO/AMC should obtain the Veteran's private treatment and hospitalization records from North Hospital, including medical records of his diagnoses and treatment plan from May 2010.  Also request all communications North Hospital personnel had with VA regarding obtaining authorization for treatment and follow up care, to include discharge medication coverage.  In securing these records, it may be necessary for the Veteran to complete authorization forms (VA Forms 21-4142). VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1). 

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter, informing him of the information or evidence that is necessary to substantiate his medical reimbursement claim on appeal.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

2.  Associate the Veteran's separate claims folder with the current VA medical file. 

3.  Associate with the claims file all VA records, to include all communication with the Veteran and North Hospital, regarding treatment authorized at North Hospital in May 2010 and discharge follow-up and medications, and the Veteran's contact with VA, to include the 800 telephone number, regarding transfer and discharge medication coverage.  All attempts to secure these records, and any response received, must be documented in the claims folder.  If no records are available, a response to that effect is required and should be associated with the claims folder. 

4.  Attempt to secure all documentation for the Veteran's private treatment and hospitalization at North Hospital, including medical records of his diagnoses and treatment plan from May 2010.  Also request all communications from North Hospital personnel had with VA regarding obtaining authorization for treatment and follow up care, to include discharge medication coverage.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  If necessary to secure these private records, ask that the Veteran to complete and return the necessary authorization (VA Form 21-4142). 

5.  Obtain an opinion by the appropriate VA personnel regarding the availability of the VA pharmacy on May 29, 2010 to provide the specific prescription for Plavix that the Veteran was to fill on discharge from North Hospital.  

6.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


